Citation Nr: 0208719	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  94-41 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tendonitis of the right elbow.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder, including post-traumatic 
stress disorder (PTSD), will be the subject of a later 
decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970, 
and from July 1983 to August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1993 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
inter alia, denied service connection for an acquired 
psychiatric disorder and granted service connection for 
tendonitis of the right elbow, assigning it an initial 
noncompensable rating, effective August 2, 1992.  

In November 1996, the Board remanded the matter for 
additional development of the evidence.  While the matter was 
in remand status, by January 1999 decision, the RO increased 
the rating for tendonitis of the right elbow to 10 percent, 
effective August 2, 1992.  The issue of entitlement to a 
rating in excess of 10 percent for that disability remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In May 2000, the Board again remanded the matter, as the RO 
had failed to complete the development action specified in 
the November 1996 remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Unfortunately, the RO has yet again failed to 
conduct appropriate development as to the issue of service 
connection for an acquired psychiatric disorder, including 
PTSD.  This has not escaped the attention of his 
representative who has requested another remand of this 
matter.  

However, the Board was recently granted authority to 
undertake additional development of the evidence.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  Thus, the Board will undertake 
additional development action regarding the issue of service 
connection for an acquired psychiatric disorder, including 
PTSD.  When such action is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the 
appropriate notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing this 
issue. 

FINDINGS OF FACT

According to the most probative evidence of record, since the 
effective date of the award of service connection, the 
veteran's right elbow disability has been manifested by very 
mild symptomatology, including slight limitation of motion 
(from zero to 135 degrees), X-ray findings of spurring, and 
subjective complaints of pain, with no objective evidence of 
functional loss.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for tendonitis of the right elbow have not been met.  38 
U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5024 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C. § 5103 (West 
Supp. 2001).  VCAA also requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence needed 
to substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid the claim.  
38 U.S.C. § 5103A (West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, Statements of the Case, and 
two Board remands.  The Board concludes the discussions in 
these documents adequately complied with VA's notification 
requirements.  Moreover, as set forth below, the RO has 
completely developed the record; thus, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's available service medical records.  The veteran was 
also afforded the opportunity to identify post-service 
treatment records pertaining to his right elbow disability, 
but he did not respond.  The record shows that he was also 
afforded two VA orthopedic examinations.  The Board finds 
that the reports of the examinations are sufficiently 
detailed and adequately address the specific criteria in the 
Rating Schedule.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Based on the facts of this case, therefore, the 
Board concludes that there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records reflect complaints of 
pain in the elbows, which the veteran attributed to heavy 
lifting during Desert Storm.  

In October 1992, shortly following his separation from 
service, the veteran filed claims of service connection for 
numerous disabilities, including residuals of an elbow 
injury.  In connection with his claim, he underwent VA 
medical examination in December 1992 at which he reported a 
history of right elbow pain for the past year.  He indicated 
that he had been diagnosed with tendonitis and treated with 
Motrin.  He indicated that although he was currently under no 
doctor's care, he took over-the-counter medication as needed.  
The veteran indicted that his current symptoms included some 
recurrent pain in the right elbow.  On objective examination, 
the right elbow showed extension to zero degrees and flexion 
to 135 degrees.  There was slight tenderness located directly 
posterior to the lateral epicondyle area.  X-ray examination 
of the right elbow showed spurring along the posterior aspect 
of the proximal ulna.  The diagnoses included history of 
tendinitis (lateral epicondylitis) right elbow, presently 
minimally symptomatic.  

By February 1993 decision, the RO granted service connection 
for tendonitis of the right elbow, effective August 2, 1992.  
An initial noncompensable rating was assigned under Code 
5024.  The veteran appealed that RO decision, claiming a 
higher rating was warranted in light of his persistent elbow 
pain.  In support of his appeal, he submitted a January 1994 
statement from his spouse who indicated that he complained of 
right elbow pain for which he took prescribed medication.  

On VA medical examination in November 1998, the veteran 
reported an injury to his right elbow while stationed in 
Saudi Arabia and indicated that he thereafter had difficulty 
carrying his weapon due to pain.  Since that time, he 
indicated that he had had intermittent symptoms, primarily 
pain when leaning on his elbow.  He explained that he noticed 
this when sitting in a car or sitting in a theater with elbow 
rests.  He also reported occasional post activity related 
discomfort, mainly referable to the posterolateral aspect of 
his elbow.  The examiner noted that the veteran's reports of 
pain were not classic symptoms of lateral epicondylitis.  On 
examination, the veteran's right elbow appeared normal in 
bone and muscle contour.  There were no localized areas of 
tenderness and wrist dorsiflexion did not increase pain.  
Triceps function was normal and distal neurovascular status 
was intact.  X-ray examination showed an olecranon spur in 
the region of the triceps insertion.  The diagnosis was 
triceps tendinitis, intermittent, mild, right elbow.  Also 
noted was olecranon exostosis.  The examiner commented that 
the veteran's symptoms were very mild and, in his opinion, 
did not provide any significant functional impairment.  

By January 1999 rating decision, the RO increased the rating 
for tendonitis of the right elbow to 10 percent, effective 
August 2, 1992, under Code 5024.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Nonetheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2000).

It is also noted that the intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2001).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet.App. 119 
(1999). 

The standard of proof to be applied in decisions on veterans' 
benefits claims is found at 38 U.S.C.A. § 5107(b).  Under 
that provision, a veteran is entitled to the "benefit of 
doubt" when there is an approximate balance of positive and 
negative evidence.  The preponderance of the evidence must be 
against the claim for benefits to be denied.  When a veteran 
seeks benefits and the evidence is in relative equipoise, he 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

III.  Analysis

As set forth above, the veteran's right elbow disability is 
currently rated by analogy under 38 C.F.R. § 4.71a, Code 
5024.  That provision provides that tenosynovitis is to be 
rated on the basis of limitation of motion of the affected 
part.  

Limitation of flexion of either the major or minor forearm to 
100 degrees warrants a 10 percent rating; limitation of 
flexion of either forearm to 90 degrees warrants a 20 percent 
rating; limitation of flexion of the major forearm to 70 
degrees warrants a 30 percent rating; limitation of flexion 
of the major forearm to 55 degrees warrants a 40 percent 
rating; and limitation of flexion of the major forearm to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Code 5206.

Limitation of extension of either the major or minor forearm 
to 45 or 60 degrees warrants a 10 percent rating; limitation  
of extension of either forearm to 75 degrees warrants a 20 
percent rating; limitation of extension of the major forearm 
to 90 degrees warrants a 30 percent rating; limitation of 
extension of the major forearm to 100 degrees warrants a 40 
percent rating; and limitation of extension of the major 
forearm to 110 degrees warrants a 50 percent rating.  38 
C.F.R. § 4.71a, Code 5207.

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate 
I.

Applying the facts in this case to the criteria above, the 
Board finds that an initial rating in excess of 10 percent is 
not warranted.  Since his separation from service, the 
veteran's right arm has never exhibited limitation of flexion 
or extension to the extent necessary to warrant a compensable 
rating under Codes 5206 or 5207.  Examination showed that his 
right arm range of motion was from zero to 135 degrees.  
There is also no indication of limitation of supination or 
pronation.  See 38 C.F.R. § 4.71a, Code 5213.  

However, the Board notes that X-ray examination of the right 
elbow has shown evidence of spurring.  Like tenosynovitis 
under Code 5024, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Codes 5003, 5010.  Although the veteran's limitation 
of elbow motion does not rise to the level required for a 
compensable rating under Codes 5206 or 5207, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Code 5003.  However, 
the 10 percent rating based upon X-ray findings under Codes 
5003 or 5010 will not be combined with ratings based on 
limitation of motion.  See Note (1) following Code 5003.  
Likewise, the 10 percent rating based on X-ray findings will 
not be utilized in rating conditions listed under Codes 5013 
to 5024, inclusive.  (See Note (2) following Code 5003.)  

Based on the facts of this case, the Board finds that a 10 
percent rating is appropriate based on the X-ray findings of 
spurring, noncompensable limitation of motion, as well as the 
veteran's subjective complaints of pain.  However, as set 
forth above, the record does not reveal limitation of motion 
or other symptomatology to the extent necessary to warrant 
assignment of a rating in excess of 10 percent.  

In that regard, the Board has also considered 38 C.F.R. § 
4.40, 4.45, and 4.59, but finds that these provisions do not 
provide a basis on which to assign an initial rating in 
excess of 10 percent for the veteran's right elbow 
disability.  While the veteran has reported pain, the medical 
evidence of record contains no objective indication of 
functional impairment of the quality or extent that would 
more nearly approximate the criteria for a 20 percent 
evaluation under the provisions pertaining to limitation of 
motion.  In fact, at the most recent VA medical examination 
in November 1998, the examiner described the veteran's right 
elbow symptoms as "very mild" and indicated that his 
disability was not productive of any significant functional 
impairment.  

In reaching this decision, the Board has also considered 
whether an extraschedular rating is warranted.  38 C.F.R. 
3.321(b)(1) (2001).  However, there is no evidence to show 
marked interference with employment or frequent periods of 
hospitalization due to his service-connected right elbow 
disability and he has made no assertions to that effect.  
Thus, an extraschedular rating is unwarranted.  See Bagwell 
v. Brown, 
9 Vet. App. 337 (1996).

For these reasons, the Board finds that the preponderance of 
the evidence is against the assignment of an initial rating 
in excess of 10 percent for tendonitis of the right elbow.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
tendonitis of the right elbow is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

